Citation Nr: 1402872	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  09-01 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen entitlement to service connection for headaches.

2.  Whether new and material evidence has been received to reopen entitlement to service connection for a respiratory disability.

3.  Entitlement to service connection for headaches, to include as secondary to a psychiatric disability.  

4.  Entitlement to service connection for a respiratory disability.

5.  Entitlement to service connection for a psychiatric disability, to include as secondary to a skin disability or a respiratory disability.

6.  Entitlement to service connection for a dental disability  for VA outpatient treatment purposes, to include as secondary to a psychiatric disability.

7.  Entitlement to a rating in excess of 10 percent for tinea versicolor.
REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In March 2011, the Veteran testified at a hearing before the undersigned.  In September 2011, the Board found that new and material evidence had been received to reopen a claim for service connection for a psychiatric disability.  That issue and all others of the Veteran's claim were remanded for additional development.  

The claims for service connection for headaches, a psychiatric disability, and a dental disability are remand to the RO via the Appeals Management Center in Washington, D.C.



FINDINGS OF FACT

1.  After an August 2003 rating decision denying service connection for headaches, relevant service medical records were received.

2.  After a September 2002 rating decision denying service connection for upper respiratory infections, relevant service medical records were received.

3.  The Veteran currently does not have a respiratory disability.

4.  The Veteran's service-connected tinea versicolor does not affect between 20 and 40 percent of his entire body or exposed areas and does not require any systemic therapy.


CONCLUSIONS OF LAW

1.  There must be reconsideration of entitlement to service connection for headaches.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160, 20.302, 20.1103 (2013).

2.  There must be reconsideration of entitlement to service connection for a respiratory disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160, 20.302, 20.1103 (2013).

3.  The criteria for establishing service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1112, 1113, 1116, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.96, 4.97 (2013).

4.  The criteria for a rating in excess of 10 percent for service-connected tinea versicolor have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.118, Diagnostic Codes 7806, 7813 (2013); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159 (2013).  Discussion of these duties is not necessary concerning whether new and material evidence has been received to reopen service connection for headaches and for a respiratory disability because that claim is to be reconsidered..  Discussion of the duties to notify and assist is necessary for the issues of service connection for a respiratory disability and a rating in excess of 10 percent for service-connected tinea versicolor.

VA specifically must provide notice prior to initial adjudication of the evidence necessary to substantiate the benefit sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For increased ratings, generic rather than specific notice about substantiation is required.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Notification of how ratings and effective dates are assigned also should be included.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice concerning notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found.  A September 2006 letter informed the Veteran and his representative of the criteria for establishing service connection and an increased rating, the evidence required, his and VA's respective duties for obtaining evidence, and how ratings and effective dates are assigned.  It therefore was complete and sent prior to the July 2007 rating decision which constituted the initial adjudication.  Other letters dated both prior to and subsequent to that letter repeated some of the notice.  One, dated in August 2008, provided specific notice of the information required to establish an increased rating for tinea versicolor.  The Board finds that any notice defect is harmless.  The Veteran has had a meaningful opportunity to participate in the processing of this matter and the essential fairness of adjudication indeed has not been impacted. 

As implied from the notification that must be provided, VA has a duty to assist claimants with respect to claims for VA benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  VA specifically is required to aid the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2013).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service medical records to include clinical records, service personnel records, VA treatment records dated only from July 1998 as none prior to that are available, Social Security Administration (SSA) records, and private treatment records from all identified sources except the one that indicated there were none have been obtained.  That was through VA efforts, him submitting them on his own behalf, or both.  The Veteran was informed of the records that were not obtained and provided the opportunity to submit those records.

VA medical examinations for service-connected tinea versicolor were conducted in March 2006, March 2007, May 2010, and in October 2012.  A VA medical examination for a respiratory disability was conducted in January 2013.  To the extent any claims file was not reviewed at any examination, there is no prejudice because the Veteran gave an account of his relevant history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  He also reported his current symptoms and was physically assessed.  His contention that the assessment at the May 2010 examination was inadequate is rejected.  No similar contentions have been made regarding any of the other examinations.  While unretouched color photographs were not taken at the October 2012 examination as directed by the Board, substantial instead of strict compliance with remand directives is all that is needed.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The examination otherwise complied with the remand directives.  The examination report provided sufficient detail, as did the others for service-connected tinea versicolor, so that the decision herein is fully informed.  Therefore, the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The same is true of the examination for a respiratory disability.

Significantly, neither the Veteran nor his representative has identified any further action necessary for adjudication that has not been completed.  The record also does not indicate any further necessary action.  Accordingly, the Board finds that no further action is required and that VA's duties to notify and to assist have been satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  Adjudication on the merits may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

A claim for which there is a final decision shall be reconsidered regardless of whether new and material evidence is submitted if relevant official service department records that existed but had not been procured at the time of the determination are subsequently procured.  38 C.F.R. § 3.156(c)(1) (2013).  Relevant service department records include those that are related to a claimed in-service event, injury, or disease regardless of whether or not the Veteran is mentioned by name.  38 C.F.R. § 3.156(c)(1) (2013).  Excluded are service department records that VA could not have procured because they did not exist or because the claimant failed to provide sufficient information for them to be identified, located, and procured from the appropriate source.  38 C.F.R. § 3.156(c)(2) (2013).

In March 2001, the Veteran claimed service connection for upper respiratory infections.  That benefit was denied in a September 2002 rating decision.  He initiated an appeal in February 2003 by filing a notice of disagreement.  At the same time, he filed a new claim that included service connection for headaches.  A statement of the case continuing the denial regarding upper respiratory infections was issued in June 2003, while an August 2003 rating decision denied service connection for headaches.  The Veteran did not perfect his appeal regarding upper respiratory infections.  He did not initiate an appeal regarding headaches.  Both adverse determinations became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2013).

Service medical records do not include clinical, or inpatient or hospital, records.  The Veteran's clinical records were procured pursuant to the Board's September 2011 remand.  Those records document his complaints of frontal headache and other symptoms for which a diagnosis of acute respiratory disease was made at Fort Sill, Oklahoma.  They relate to his manifestation of claimed headaches and a respiratory problem during service.  As they are dated in January 1979, they existed before the final rating decision.  The Veteran's service medical records, which include a January 1979 entry from Fort Sill documenting his admittance to a ward for complaints of symptoms including frontal headache, were available, but not of record, at the time of the prior final decisions and were pertinent to those decisions.  

The Board finds that no analysis of whether new and material evidence has been received to reopen service connection for headaches and for a respiratory disability is necessary because reconsideration must be undertaken.  The effect of reconsideration is that the previous adverse determinations are to be reviewed.

Service Connection

Service connection means that a disability was incurred during service or that a preexisting disability was aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection, there must be a current disability, the in-service incurrence or aggravation of an injury or disease, and a nexus between them.  Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).  For chronic diseases, which include certain respiratory diseases, service connection also may be established through chronicity or continuity of symptomatology.  38 C.F.R. § 3.303(b)(2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection is presumed for various diseases to include chronic diseases if certain requirements are met.  38 U.S.C.A. §§ 1112, 1113, 1116, 1153 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Service connection may also be established for any disease diagnosed after separation from service if it was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must identify the evidence it finds to be persuasive and unpersuasive and explain why any favorable evidence is unpersuasive.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of inherent characteristics and the relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, reasonable doubt is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claimant prevails when the evidence supports the claim or is in relative equipoise, but does not prevail when the preponderance of the evidence is against the claim.  Only the most salient and relevant evidence must be discussed, although all the evidence must be reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Unfortunately, the Board finds that service connection for a respiratory disability is not warranted.  Service connection can be granted only if there is a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A current disability exists when there is a disability at or contemporary to the time a claim is filed or at any time during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board has examined the evidence and finds that the Veteran not been diagnosed with any respiratory disability contemporary to his claim or during the pendency of the appeal.

Private treatment records dated during the period under consideration do not show that the Veteran has made any respiratory complaints.  No respiratory diagnosis has been made.  A December 1998 VA treatment record shows complaints of a history of upper respiratory infection.  A November 2000 VA treatment record shows a complaint of a sore throat for which a diagnosis of pharyngitis was made.  Yet VA treatment records dated years later during the period under consideration, like private treatment records during this period, do not show that the Veteran has made any respiratory complaints and do not contain any respiratory diagnosis.  SSA records predate the period and are silent with respect to respiratory complaints or any respiratory diagnosis.

No current respiratory diagnosis was made at the January 2013 VA medical examination.  The only diagnosis that was made, upper respiratory infection, was noted to have a date of January 1979.  No respiratory complaints were made by the Veteran.  Physical assessment to include pulmonary function tests were within normal limits, notwithstanding his extensive smoking history.  A chest X-ray revealed curvilinear parenchymal markings most consistent with plate-like atelectasis.  The same was revealed in a May 2011 computerized tomography scan that was reviewed.  However, the examiner was noted that presented no serious consequences to the Veteran's health.  The examiner further noted that it was not found prior to 2011or the equivalent of 30 years after the Veteran's discharge from service.

As there is no indication that he has a medical background, the Veteran is a lay person.  A lay person is competent to relate personal experiences and observations.  Layno v. Brown, 6. Vet. App. 465 (1994).  The Veteran has indicated that he has respiratory symptoms.  He thus has indicated, by inference, that he has experienced respiratory symptoms during the period under consideration.  He is competent to make that assertion because those symptoms are within his personal experience.  He also is credible because there is no significant reason to doubt his assertions.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  Lay evidence such as the Veteran's report that he experiences respiratory symptoms cannot be found to lack credibility merely because there is no supporting medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  It is not enough that VA and private treatment records dated during the period under consideration and the January 2013 VA medical examination are silent any respiratory complaints.  He testified that he treats himself rather than seeking treatment for his respiratory symptoms.  However, the fact remains that no medical finding of a respiratory disability has been made to account for the Veteran's competently and credibly reported symptoms.  Symptoms, whether pain or otherwise, without an underlying diagnosis do not constitute a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  To the extent that there is any finding of atelectasis or pharyngitis, the medical evidence does not show that those conditions are at least as likely as not related to service.  The examiner find the atelectasis was first detected many years after service and not related to service.

A lay person is competent to diagnose a disability when the lay person is competent to identify it.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A respiratory disability is not capable of identification by a lay person.  There are numerous respiratory disabilities, most of which require testing to identify.  38 C.F.R. §§ 4.96(d), 4.97 (2013).  The only other circumstances a lay person is competent to diagnose a disability are when the lay person is reporting a contemporaneous medical diagnosis or the lay person's description of symptoms supports a later medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  With respect to the period under consideration, neither circumstance can exist because there is no current medical diagnosis.  The Veteran has not submitted any evidence to demonstrate that he has a current respiratory disability or that it is at least as likely as not that any current respiratory disability is related to his service.  Therefore, the Board finds that the January 2013 VA examination that found any disability was less likely related to the Veteran's service to be the most persuasive evidence.

In sum, the medical evidence against a current disability is persuasive.  The January 2013 VA medical examination is the most persuasive evidence available.  The lay evidence from the Veteran for a current disability is not persuasive.  To the extent that there may be some respiratory disability, the January 2013 VA examiner found that any atelectasis had no health consequences and was identified long after service and not related to service.  Therefore, the preponderance of the evidence is against the claim and service connection for a respiratory disability must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Increased Rating

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155 (West 2002).  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.10 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The assignment of a staged rating, where two or more ratings are assigned for different portions of the period on appeal, must be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).  If two ratings are potentially applicable, the higher is assigned if the disability more nearly approximates the criteria required for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  The claimant thus prevails if the evidence supports an increased rating or is in relative equipoise, but does not prevail when the preponderance of the evidence is against an increased rating.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service-connected tinea versicolor is rated 10 percent under Diagnostic Code 7813-7806.  38 C.F.R. § 4.118 (2013).  Hyphenated Diagnostic Codes are used when the rating for a disability under one Diagnostic Code is based upon the rating under another Diagnostic Code.  38 C.F.R. § 4.27 (2013).  The first Diagnostic Code is for the disability.  38 C.F.R. § 4.27 (2013).  The second Diagnostic Code is for the disability found to be most analogous.  38 C.F.R. § 4.27 (2013).  Diagnostic Code 7813 concerns dermatophytosis to include various tineas.  38 C.F.R. §  4.118, Diagnostic Code 7813 (2013).  Diagnostic Code 7806 concerns dermatitis or eczema.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).  

Diagnostic Code 7813 calls for rating based on dermatitis under Diagnostic Code 7806, disfigurement of the head, face, or neck under Diagnostic Code 7800, or scars under Diagnostic Codes 7801-7805 depending on the predominant disability.  38 C.F.R. §  4.118, Diagnostic Code 7813 (2013).  Diagnostic Code 7806 provides for rating in the alternative under Diagnostic Code 7800 or Diagnostic Codes 7801-7805 depending on the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).  In determining the disability, consideration must be given to the duty to maximize a claimant's benefits.  Buie v. Shinseki, 24 Vet. App. 242 (2011); AB v. Brown, 6 Vet. App. 35 (1993).  The applicable Diagnostic Code that results in the highest rating for the Veteran should be used.  The rating criteria for Diagnostic Codes 7800-7805 were revised effective October 23, 2008.  The revised versions apply only to claims either filed on or after this date or where review pursuant to them is requested, however.  The Veteran's claim was received in 2005.  Neither he nor his representative has requested review pursuant to the revisions.  Therefore, the previous versions of Diagnostic Codes 7800 and 7801-7805 must be compared with Diagnostic Code 7806.

The Board finds that Diagnostic Code 7806 continues to be most appropriate in addressing the Veteran's relevant history and current symptoms in addition to his diagnoses.  Butts v. Brown, 5 Vet. App. 532 (1993).  Diagnostic Code 7800 pertains only to disfiguring abnormalities such as missing tissue, scars, contour irregularity, and extensive pigmentation or texture irregularity of the head face or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  Diagnostic Codes 7801-7805 pertain only to scars.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).  The Veteran finally does not have any disfiguring abnormalities to his head, face, or neck or scars elsewhere.  He has noted being told his abnormalities could be characterized as scarring, but the medical evidence is to the contrary.  He has reported pigmentation changes, but they are not shown to warrant any rating.  There is no medical evidence of pigment changes.  Diagnostic Code 7800 and Diagnostic Codes 7801-7805, are not applicable because the disability is not analogous to cars.  It follows that they cannot be used to award a rating higher than the currently assigned 10 percent rating.  Furthermore, Diagnostic Code 7801 requires deep scars which are not shown.  Diagnostic Code 7802 requires 144 square inches (929 square centimeters) of superficial scars, which is not shown.  Diagnostic Code 7803 requires unstable scars, which are not shown.  Diagnostic Code 7804 requires superficial scars that are painful on examination, which are not shown.  Diagnostic Code 7805 requires limitation of function of an affected part, which is not shown.  Therefore, those Diagnostic Codes cannot serve as the basis for any increased rating.  38 C.F.R. § 4.118 (2013). 

Diagnostic Code 7806 provides for a 10 percent rating if at least five percent but less than 20 percent of the entire body is affected, at least five percent but less than 20 percent of exposed areas is affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).  A 30 percent rating is warranted if 20 to 40 percent of the entire body is affected, 20 to 40 percent of exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. §  4.118, Diagnostic Code 7806 (2013).  The maximum rating of 60 percent is reserved for when more than 40 percent of the entire body is affected, 40 percent or more of exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).

An assessment of the probative value of the evidence must be undertaken.  38 C.F.R. § 4.6 (2013).  The Board must identify the evidence it finds to be persuasive or unpersuasive and explain why any favorable evidence is unpersuasive.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  That includes any lay evidence in addition to the medical evidence.  Only the most relevant evidence once again need be discussed, even though all the evidence has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  That includes evidence dated beginning one year prior to the receipt of an increased rating claim.  38 C.F.R. § 3.400(o)(2) (2013).  That also includes any evidence dated earlier that sheds light on the disability during the pendency of the claim.  38 C.F.R. § 4.1 (2013).

The Board finds that a rating in excess of 10 percent for service-connected tinea versicolor is not warranted.  The criteria for even the next higher rating of 30 percent have not been met.  At no point has at least 20 percent but less than 40 percent of his entire body or of his exposed areas been affected.  No percentages were provided at the March 2006 VA medical examination.  However, the Veteran had scaling from T1 to his waist that was two inches by five inches, scaling on his right knee that was eight inches by four inches, papules on each ankle and his right elbow that each were one-half centimeter, and a final papule on the back of his neck that was approximately one-third centimeter.  A good portion of his back accordingly was affected along with his right knee.  The rest of his right leg, almost all of his left leg and right arm to include right hand, his entire left arm to include left hand, his chest, and almost all of his head, face, and neck were not affected.  It thus readily is inferred that less than 20 percent of the Veteran's entire body was affected and that less than 20 percent of his exposed areas, which are the head, face, neck, and hands, were affected.  At the March 2007 and May 2010 VA medical examinations, less than five percent of the Veteran's exposed areas were affected.  Greater than five percent but less than 20 percent of his total body was affected.  At the October 2012 VA medical examination, greater than five percent but less than 20 percent of his total body was affected.  No percentage of exposed areas affected was made.  Yet it readily is inferred that the percentage, if any, is less than 20 percent.  The narrative of the examination does not recite findings that would support that 20 percent or more of the exposed areas was affected.  The only areas affected were the Veteran's chest and groin.

The Veteran's contends that the May 2010 VA medical examination is inadequate, and thus that the findings should not be used, because the examiner did not perform a physical assessment of his entire body.  However, the examiner specifically noted assessing the back, chest, arms, groin, legs, and scalp.  Some of those areas were determined not to be affected.  For the areas that were affected, specific percentages were determined for a total body area of 17 percent.  Those findings support the conclusion that the assessment was thorough.  Even if there was support for the Veteran's contention, a subsequent VA medical examination was provided.  That examination and the March 2006 and March 2007 VA medical examinations are in agreement regarding the percentage of his entire body and exposed areas affected.  The disability has been consistent in failing to meet the criteria for a higher rating based on clinical findings on examination.

In addition, the Veteran contends that the examiner who conducted the May 2010 VA medical examination told him he should be receiving at least a 30 percent rating.  That is not documented.  A lay person's account of what a medical professional purportedly told him further is not competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Furthermore, the examiner does not assign percentage ratings.  That is the task of rating personnel.  The VA medical examination does not support a rating of 30 percent.  It falls short in terms of the percentage of the entire body affected by three percent, a small but not insignificant margin.  Other than the VA medical examinations, VA and private treatment records reveal the Veteran's receipt of skin care.  It therefore is expected that there would be at least some suggestion in these records of at least 20 percent of his total body or exposed areas being affected if such extensive tinea versicolor ever had been present.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  Yet there is no such suggestion.  VA and private treatment records range from showing that he had no rash; had a few rashes on his back; had rashes on his chest and back, and scalp dandruff; and had an abscess on his neck.  Measurements were provided with respect to the abscess, which was only three centimeters by three centimeters.  The undersigned observed a skin abnormality with respect to the Veteran's scalp and face to include cheeks and beard area, but no estimate of its extent was provided.  The same goes for T.C., the Veteran's wife, who indicated an abnormality on his buttocks.

Finally, the Veteran's many indications that at least 20 to 40 percent and up to 60 percent of his entire body is affected have been taken into consideration.  So have his indications and those of T.C. that his skin is worse in the summer than at any other time of the year.  Both are competent to make those assertions.  Layno v. Brown, 6. Vet. App. 465 (1994).  They are credible because there is no significant reason for doubt.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The sincerity of the Veteran's belief that he meets the rating criteria for a higher rating is not questioned.  However, he is not competent to estimate the percentage of his entire body affected because that is a medical determination.  Jones v. West, 12 Vet. App. 460 (1999).  He, as a lay person, has not been trained like medical professionals have to assess the skin.  He particularly has not been trained as VA medical professionals have to assess the skin in the context of the applicable rating criteria.  The Board finds that the medical evidence against a higher rating is more persuasive than the lay evidence from the Veteran for a higher rating.  The medical evidence spans several years and accounts for any seasonal variation.  The VA medical examinations occurred only in the spring and fall, but treatment records are dated year-round to include during the summer.

At no point has the Veteran required systemic therapy such as corticosteroids or other immunosuppressive drugs for more than six weeks but not constantly during any 12-month period.  The VA treatment records, private treatment records, and VA medical examinations show that he has used triamcinolone cream, clotrimazole cream, hydrocortisone, and selenium sulfate.  They further show that he used Betadine, saline, Bactrim, and Keflex with respect to his neck abscess.  Only one, triamcinolone cream, of the aforementioned qualifies as a corticosteroid.  However, it does not qualify as systemic therapy.  The Veteran applies it topically to his skin rather than ingests it or engaging in some other mechanism of delivery impacting his entire body to include his skin.  It thus is unnecessary to discuss how often he uses it.  Of the aforementioned other than triamcinolone cream, none qualifies as an immunosuppressive drug other than a corticosteroid.

The Board has considered the assignment of a staged rating in making each of the above findings leading to the determination that an increased rating for the Veteran's service-connected tinea versicolor is not warranted.  Yet the preponderance of the evidence is against the assignment of a rating higher than 10 percent for any portion of the period on appeal.  There is no reasonable doubt to resolve in the Veteran's favor and the evidence does not show that any staged rating is warranted.

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b) (2013); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  A three step process governs the assignment of extraschedular ratings.  First, a determination must be made whether the evidence presents such an exceptional disability picture that the schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology must be made.  38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).  If the rating criteria are inadequate, it must be determined whether the Veteran exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).  If the related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).

Neither the Veteran nor his representative has argued for an extraschedular rating.  The Board finds that his service-connected tinea versicolor picture is not unusual or exceptional because the applicable schedular rating criteria reasonably describe it.  These criteria contemplate his symptoms and their resultant effects adequately.  The Veteran's symptoms include scaling, rash, an abscess, and papules affecting between five and 20 percent of the skin of his entire body and his exposed areas which require no systemic therapy.  The criteria account for that by assigning ratings based on the percentage of the entire body affected, the percentage of exposed areas affected, or the duration of required systemic therapy.  The Veteran and T.C. have reported that his symptoms make him self-conscious, particularly in summer, and impact his self-esteem and their intimate relations.  They are competent and credible.  Those effects are taken into account in that the severity of the rating assigned pursuant to the criteria which correlate with their expected severity.  Higher ratings are available for the disability, but the Veteran does not meet the criteria for those higher ratings.

Referral for consideration of the assignment of an extraschedular rating is not warranted in light of the above finding.  Discussion of whether there are related factors such as marked interference with employment or frequent periods of hospitalization accordingly thus is unnecessary.  Even if an unusual or exceptional disability picture had been found, referral still would not be warranted because those factors do not exist.  Johnson v. Shinseki, 26 Vet. App. 237 (2013).  There is no indication that the Veteran been frequently hospitalized due to tinea versicolor.  There also is no indication of tinea versicolor markedly interfering with his employment.  The Veteran has not worked during the period under consideration, having retired.  Even if he had been employed during this period, it was opined at the October 2012 VA medical examination that his service-connected tinea versicolor had no impact on his work.  The symptoms might make him self-conscious on a job, and the reported effect on his self-esteem may be evident at a job.  Yet it would not require that he take much time off or markedly interfere with performance of work duties.  The only potential interference is for medical appointments or that he may need to take breaks to apply topical medications, but that falls far short of marked interference.  Indeed, that is encompassed by the assigned schedular rating.  38 U.S.C.A. § 1155 (West 2002).

When an increased rating is sought, entitlement to a total disability rating based on individual unemployability due to the disability at issue must be considered if expressly raised by the Veteran or reasonably raised by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Neither the Veteran nor his representative has contended his service-connected tinea versicolor is so severe that he would be unable to leave retirement and return to work.  Therefore, consideration of assignment of an unemployability rating is not warranted.


ORDER

Entitlement to service connection for headaches must be reconsidered.  To that extent only, the appeal is granted.

Entitlement to service connection for a respiratory disability must be reconsidered.  To that extent only, the appeal is granted.

Service connection for a respiratory disability is denied.

A rating in excess of 10 percent for tinea versicolor is denied.
REMAND

Adjudication of service connection for headaches, a psychiatric disability, and a dental disability for treatment purposes cannot proceed at this time.  Additional development indeed is needed.

Pursuant to the Board's September 2011 remand, a VA medical opinion concerning a psychiatric disability was made upon examination in October 2012.  That opinion is not in substantial compliance with the Board's remand directives.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  There was no discussion of, or reconciliation with, the opinions made previously.  The opinion also is not adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  It was determined that the Veteran did not "appear" to suffer from PTSD, that it "appears" less likely than not that his diagnosed anxiety disorder is related to his service, and that there is no "apparent" reason for that disability being related to his service-connected tinea versicolor.  That wording is somewhat equivocal.  Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993).  Further, the rationale must be clearly articulated.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  No relevant points were noted concerning the lack of a PTSD diagnosis.  In any event, the Veteran's entire applicable history must be but was not considered.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  The only PTSD stressor considered occurred after the Veteran's discharge.  None of his asserted in-service stressors were considered.  The only relevant point noted about a relationship to service was that his symptoms reportedly onset shortly after his discharge.  Factual premises must be accurate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  However, the accuracy of this factual premise is questionable since there were also reports of symptoms prior to and during service.  No relevant points were noted about a relationship to the Veteran's service-connected tinea versicolor.

Another VA examination must be scheduled.  Both service connection for headaches and service connection for a dental disability for treatment purposes are inextricably intertwined with service connection for a psychiatric disability.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  A determination on service connection for an psychiatric disability will impact the outcome of those issues.  The appropriate remedy is to defer adjudication of those issues until the service connection for a psychiatric disability has been adjudicated.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

With respect to both service connection for headaches and for a dental disability for treatment purposes and service connection for a psychiatric disability, VA treatment records dated only into November 2012 have been obtained.  Any more recent VA treatment records must be obtained.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  With respect to service connection for a dental disability for treatment purposes, of note is that there is no indication of any dental disability as of yet.  The Veteran should be encouraged to submit or authorize VA to obtain evidence of any dental treatment or dental disability.  38 C.F.R. § 3.159(c)(1) (2013).  With respect to service connection for headaches, a VA medical examination complete with VA medical opinion is necessary.  The Veteran has a current diagnosis of headaches, was treated for symptoms to include a headache during service, alleges he had more headaches during service for which he did not seek treatment, and alleges that he has had intermittent headaches continuously since service possibly due to a psychiatric disability.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records of the Veteran from November 2012 to present.

2.  Ask the Veteran to submit any outstanding pertinent private treatment records, particularly with respect to a dental disability.  Alternatively ask him to provide information to identify and locate any such records and authorize their release to VA.  Follow established procedure to obtain these records if he does so.
 
3.  then, schedule the Veteran for a VA psychiatric examination.  The examiner must review the claims files and should note that review in the report.  The report also must include a summary of an interview of the Veteran and the results of all assessments and diagnostic testing conducted.  The examiner provide a full multiaxial diagnosis pursuant to DSM-IV and should diagnose all psychiatric disabilities present.  The examiner should specifically note whether each criterion for a diagnosis of PSTD.  If a diagnosis of PTSD is warranted, the examiner should state what stressor is the basis for that diagnosis.  In addition to a motor vehicle accident in 1998 and any other post-service stressors, the adequacy of each in-service stressor alleged by the Veteran to support a PTSD diagnosis must be considered.  Those claimed stressors include flipping a vehicle, wrecking another vehicle, activities of the Baader-Meinhof Gang/Red Army Faction, having two vehicles burned by that organization, and attempting to stop protestors from getting on base.  If PTSD is diagnosed, the examiner should opine in the report as to whether or not any of the Veteran's alleged in-service stressors are related to fear of hostile military or terrorist activity.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any PTSD is related to any alleged in-service stressor.  For each diagnosis other than PTSD, the examiner should opine in the report as to whether it is at least as likely as not (50 percent or greater probability) related in any manner to the Veteran's service.  That includes onset during service or onset thereafter due to service, whether because of any alleged in-service stressor or otherwise.  The examiner also should opine for all psychiatric diagnoses as to whether it is at least as likely as not (50 percent probability or greater) caused by or aggravated (permanently worsened beyond the natural progression) by service-connected tinea versicolor.  A clear and complete rationale to support each opinion should be provided.  That includes a discussion of pertinent medical principles as they concern the pertinent medical and lay evidence.  Any conflicts in the evidence, particularly with respect to previous opinions, should be discussed and reconciled.  Previous opinions are contained in VA treatment records dated in May 2003 and May 2004 and in the October 2012 VA medical examination.  Continuity of symptomatology as documented by the medical evidence and reported in lay evidence from the Veteran also should be discussed.

4.  Then, schedule the Veteran for a VA examination for headaches.  The examiner must review the claims files and should note that review in the report.  The report also must include a summary of an interview of the Veteran and the results of all assessments and diagnostic testing conducted.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any headaches are related in any manner to his service.  That includes onset during service or onset thereafter due to service.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any headaches were caused by or have been aggravated (permanently worsened beyond the natural progression) by tinea versicolor or a psychiatric disability.  A clear and complete rationale to support each opinion should be provided.  That includes a discussion of pertinent medical principles as they concern the pertinent medical and lay evidence.  Continuity of symptomatology as documented by the medical evidence and reported in lay evidence from the Veteran should be discussed.

5.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


